Citation Nr: 0200026	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the assignment of an effective date prior to 
February 10, 1998, for service connection for schizo-
affective disorder, depressed type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from July 1971 until August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A July 1998 rating decision granted service connection for 
schizo-affective disorder, depressed type, 100 percent 
disabling, effective February 10, 1998.  The issue on appeal 
has been phrased in terms of whether there was clear and 
unmistakable error in that rating decision concerning the 
effective date of service connection then assigned.  The 
veteran, however, has timely appealed the effective date of 
service connection assigned by the July 1998 rating decision.  
Consequently, the Board has re-phrased the issue on appeal as 
stated above.

In his arguments to the Board, the veteran also contends that 
there was clear and unmistakable error (CUE) in the Board's 
June 1987 decision that denied service connection for an 
acquired psychiatric disorder.  The veteran and his 
representative are referred to the Board's rules of practice 
regarding the filing of motions alleging such error in a 
Board decision, 38 C.F.R. § 20.1400 (2001) et seq.  

As discussed below, this case is again before the Board 
following a May 2001 Order from the United States Court of 
Appeals for Veterans Claims (Court).


FINDING OF FACT

The veteran's reopened claim for service connection for 
schizo-affective disorder, depressed type, was received by 
the RO on February 10, 1998, and was granted by the RO in 
July 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 
1998, for the grant of service connection for schizo-
affective disorder, depressed type, have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2001, the Board denied an effective date earlier 
than February 10, 1998, for service connection for schizo-
affective disorder, depressed type.  In May 2001, the Court 
granted a joint motion, vacated the Board's decision, and 
remanded the matter due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case issued in June 1999 and supplemental 
statement of the case issued in October 1999, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at 38 U.S.C.A. § 5103 (West Supp. 2001) and 
66 Fed. Reg. 45630 (August 29, 2001)(to be codified at 
38 C.F.R. § 3.159(b)) that VA notify the veteran and his 
representative of the evidence necessary to substantiate his 
claims.  Additionally the Board finds that the duties to 
assist provided under 38 U.S.C.A. § 5103(a)(West Supp. 2001) 
have also been fulfilled and that all evidence and records 
identified by the veteran as plausibly relevant to his 
pending claim have been collected for review. 

The RO advised the veteran of the evidence necessary to 
complete his claim, and there does not appear to be any 
pertinent evidence regarding his claim that is not of record 
or requested by the RO.  Further, the RO provided the veteran 
a personal hearing in September 1999.  Consequently, the 
Board sees no prejudice to the veteran in considering the 
issue of entitlement to an effective date prior to February 
10, 1998, for service connection for schizo-affective 
disorder, depressed type.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.  No further assistance 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp 2001); 66 Fed. Reg. 45631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board notes that the veteran in a statement received in 
September 2001 indicated that he had no additional argument 
to present.  Later that month the veteran's representative 
submitted additional statements but did not put forth any 
argument regarding the failure of VA to fulfill its duties to 
notify the veteran and to assist the veteran under the VCAA, 
nor has the representative identified any pertinent evidence 
that VA has not obtained, or has not attempted to obtain.

The veteran contends, in essence, that an effective date 
earlier than February 10, 1998, should be assigned to the 
grant of service connection for schizo-affective disorder, 
depressed type.  A June 1987 Board decision denied service 
connection for a chronic acquired psychiatric disorder.  On 
several occasions thereafter the veteran attempted to reopen 
his claim for service connection; however, the RO in July 
1987, September 1987, December 1989, September 1990, 
September 1993, January 1996, and August 1996 determined that 
he had not submitted new and material evidence to reopen his 
claim for service connection for a nervous condition.  The 
veteran failed to perfect timely appeals to any of these 
decisions.  

In a July 1998 rating decision, the RO granted service 
connection for schizo-affective disorder, depressed type, 
assigning a 100 percent disability evaluation, effective on 
February 10, 1998, the date of the veteran's reopened claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran maintains that he received treatment for his 
psychiatric disorder during service and within a week of his 
discharge from service.  He feels that the VA originally 
misdiagnosed his condition, therefore, the grant of service 
connection for schizo-affective disorder, depressed type, 
should be effective back to the week after his separation 
from service.

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on a claim reopened after final disallowance, shall be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  While the veteran and his 
representative argue that the effective date should be the 
date of the original claim, by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).  As the veteran's reopened claim for service 
connection for a psychiatric disorder was received on 
February 10, 1998; an earlier effective date cannot be 
assigned.

As noted, the veteran has challenged the validity of the 
previously mentioned 1987 Board decision that denied benefits 
on the basis of CUE.  An allegation of CUE is a different 
avenue by which to achieve the same end: an earlier effective 
date for the award.  See Flash v. Brown, 8 Vet. App. 332 
(1995).  As a motion for CUE in the Board's June 1987 
decision has not been filed with the Board, the Board will 
not address this allegation in this decision.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court, held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.


ORDER

Entitlement to an effective date prior to February 10, 1998, 
for the grant of service connection for schizo-affective 
disorder, depressed type, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


